DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 5,098,580) and in view of Johnson et al. (US 6,258,332).
The recitation “for removing vegetable oil gums from a vegetable oil storage tank” is considered to be a name given the claimed device relative to its intended use.  From M.P.E.P. §2111.02 (II):
 	If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir.1999). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997).


With regards to claim 7:	Andersen discloses (refer to Fig. 1 below) a system for removing vegetable gums from a vegetable oil storage tank, comprising:
 	a holding tank (4);
 	a vacuum source (12); 
 	a first conduit (H) having a first end (32) connected to said holding tank; and 
 	a second conduit (S) connected between said holding tank (4) and said vacuum source (12), 
 	wherein said vacuum source is configured to create a negative pressure at a second end of said first conduit, and 
 	wherein said holding tank (4) is configured to facilitate movement of said holding tank.

    PNG
    media_image1.png
    528
    907
    media_image1.png
    Greyscale

Fig. 1

	Johnson et al. discloses (refer to Fig. 2 below) a system for collecting a liquefied hydrocarbon residue comprising a holding tank (10) comprising heating element (56) to heat the liquefied hydrocarbon residue so that the liquefied hydrocarbon residue can be easily to be pump by the pump (80) to the storage tank (82).

    PNG
    media_image2.png
    1192
    942
    media_image2.png
    Greyscale

Fig. 2
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Andersen to have the heat element (10) as disclosed by Johnson et al. in the holding tank (4) to liquefy the vegetable gums in the holding tank so that the gums can be easily pump by the pump (14) to the transport tanks (6, 8) as taught by Johnson et al..
Andersen, a modified, discloses the system of removing vegetable gums of claim 7.
With regards to claim 8:
Andersen, a modified, discloses the system of removing vegetable gums of claim 7, wherein said holding tank (4) is configured to be towed.
With regards to claim 9:
Andersen, a modified, discloses the system of removing vegetable gums of claim 7, wherein said holding tank (4) and said vacuum source (12) are mounted on a shared structure (truck).
With regards to claim 10:
Andersen, a modified, discloses the system of removing vegetable gums of claim 7, wherein said heating element comprises steam pipes (42).
With regards to claim 11:
Andersen, a modified, discloses the system of removing vegetable gums of claim 10, wherein said steam pipes (42) are formed into coils.
With regards to claim 12:
Andersen, a modified, discloses the system of removing vegetable gums of claim 7, wherein said holding tank further comprises a plurality of wheels.
With regards to claim 1:
 	In making and/or using the modified device of Andresen, one would necessary perform the method of removing vegetable gums from a vegetable oil storage tank, comprising: 
providing said storage tank (1) including said vegetable gums;
providing a holding tank (4) comprising a heating element;
sucking said vegetable gums up from said storage tank into a first conduit (H);
transporting said vegetable gums to said holding tank (4) via said first conduit (H);

wherein said holding tank is configured to facilitate movement of said holding tank.
With regards to claim 2:
	Andersen, a modified, discloses the method of claim 1, wherein said vegetable gums are heated to and maintained at a temperature within a range of about 100 degrees to 200 degrees Fahrenheit (Johnson et al. (Column 4, lines 20-34).
With regards to claim 3:
	Andersen, a modified, discloses the method of claim 2, wherein said heating element comprises steam pipes, and said vegetable gums are heated to and maintained at a temperature within a range of about 100 degrees to 200 degrees Fahrenheit by moderating an amount of steam introduced into said steam pipes.
With regards to claim 4:
	Andersen, a modified, discloses the method of claim 1, further comprising a step of expelling said heated vegetable gums from said holding tank (4) using a pump (14).
With regards to claim 5:
	Andersen, a modified, discloses the method of claim 1, further comprising a step of processing said vegetable gums (heating) to remove vegetable oils.
With regards to claim 6:
	Andersen, a modified, discloses the method of claim 1, wherein said holding tank further comprises a plurality of wheels, and the step of providing said holding tank further comprises rolling said holding tank to a location proximate to said storage tank.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753